Citation Nr: 1035044	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for hearing loss.  



WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, 
that denied claims of service connection for hearing loss and 
tinnitus, as well as a claim for nerve damage to the neck, arms, 
hands and legs.

In April 2007, the RO received the Veteran's Notice of 
Disagreement (NOD) with the March 2007 determination.  In January 
2008, the RO issued a Statement of the Case (SOC) addressing all 
three issues identified in the March 2007 rating decision and 
April 2007 NOD. 

 In the Veteran's VA Form 9, substantive appeal, received at the 
RO in March 2008, he specifically indicated his intent to appeal 
only the issues of entitlement to service connection for hearing 
loss and tinnitus.  As such, the issue of service connection for 
nerve damage to the neck, arms, hands and legs is not in 
appellate status or before the Board at this time.

In July 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.  

The matter was remanded to the RO via the Appeals Management 
Center (AMC) in October 2009 for additional development of the 
record.  Upon completion of that development, the RO in 
Huntington, West Virginia issued a rating decision that granted 
service connection for tinnitus.  As this grant of service 
connection represents a full grant of benefits sought on appeal 
with respect to that issue, it is no longer in appellate status 
or before the Board at this time.  

The appeal as to the claim of service connection for hearing loss 
is once again REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.

	
REMAND

The Veteran seeks service connection for hearing loss.  Service 
treatment records (STRs), however, are negative for complaints, 
findings, or a diagnosis of any level of hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385.

At his personal hearing before the undersigned in July 2009, the 
Veteran testified that he has noticed hearing loss and ringing in 
his ears since service.  The Veteran explained that part of his 
duties during service included collecting empty shells from the 
105 Howitzers during times when the guns were still being fired, 
and it was during those times that the Veteran began to notice 
ringing in his ears.  The Veteran further testified that he did 
not seek treatment immediately after discharge from service 
because he wanted to get a job as a police officer, and believed 
that he would not get hired if he complained of defective 
hearing.  The Veteran testified that he did not use hearing 
protection when he was first exposed to acoustic trauma during 
service, and, by contrast, he explained that his post-service 
noise exposure was minimized by the use of ear muffs during his 
thirty year career as a police officer.

At the July 2009 hearing, the Veteran submitted private audiology 
test results dated in February 2008 and June 2009 from the Hilo 
Family Health Clinic that appear to show significant bilateral 
hearing loss, along with a diagnosis of tinnitus.  The February 
2008 record is duplicative of evidence already submitted and 
previously associated with the claims file; and, while the June 
2009 record had not been previously associated with the claims 
file, it essentially mimics the February 2008 test results, 
showing a current diagnosis of bilateral hearing loss and 
tinnitus.

In various correspondence to the RO prior to the October 2009 
remand, the Veteran reported acoustic trauma from cannon fire, 
helicopters, and gun fire.  

Because the Veteran is competent to report a noticeable decline 
in his hearing during service, the matter was remanded for a VA 
examination to obtain a nexus opinion as to whether the Veteran's 
current hearing loss (and tinnitus) were causally related to in-
service noise exposure.  

At the February 2010 VA examination, the Veteran reported his 
military noise exposure, as well as a negative history of pre-and 
post-service noise exposure.  According to the examination 
report, the Veteran's recreational activities included 
weightlifting, diving and fishing, with negative noise exposure 
during these activities.  

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
50
60
LEFT
50
40
40
60
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.

According to the audiogram results, the diagnosis was mild to 
moderate sensorineural hearing loss in both ears.  Middle ear 
function results indicated no ongoing pathology, but Distortion 
Product Otoacoustic Emissions (DPOAE) were absent or diminished 
for each ear.  

The examiner summarized as follows:  Based on [the Veteran's] 
history prior to, during and post military service of noise 
exposure, it is my opinion that the hearing loss for this veteran 
is not cuased by or a result of noise exposure in service.  
Tinnitus is caused by or a result of noise exposure in service.  

The examiner provided no rationale whatsoever for the opinion 
that the Veteran's hearing loss was not related to in-service 
noise exposure.  Furthermore, the examiner provided no rationale 
for the conflicting opinions indicating that the tinnitus was 
caused by noise exposure in service but the hearing loss was not 
caused by noise exposure during service.  The examiner's opinion 
is particularly puzzling given the Veteran's competent lay 
assertions regarding the onset of his hearing loss, and the 
examiner's acknowledgement of the Veteran's history of no pre-or 
post-service noise exposure, and no recreational noise exposure.  

The remand directives specifically point out that the Veteran is 
competent to report the onset of tinnitus and diminished hearing 
acuity in service, as this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses; and, as 
such, that the examiner must specifically address the Veteran's 
report of his hearing loss having first manifested during his 
period of active service in determining whether his current 
hearing loss is related to active service.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (an examination was inadequate where the 
examiner did not comment on the veteran's report of in-service 
injury and instead relied on the absence of evidence in the 
veteran's service medical records to provide a negative opinion).  

Further, the remand directed the examiner to provide a complete 
rationale for all opinions, and in particular, requested the 
examiner to opine as to whether the Veteran's particular hearing 
loss and/or tinnitus is typically noise-induced or age-related.  

As the examiner did not comply with the above remand directives, 
there has not been substantial compliance with the October 2009 
remand directives, and the February 2010 VA examination is 
therefore inadequate.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, VA is obligated to provide an adequate examination once 
it chooses to administer one.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Thus, because the Veteran was provided 
with an examination in February 2010, it is expected that any 
such an examination will be adequate as to the purpose for which 
it was administered, which in this case was to obtain an opinion 
as to etiology of any current hearing loss.  That was not 
accomplished with respect to the February 2010 VA examination.  

Finally, the Veteran submitted additional argument in support of 
his appeal in April 2010.  In correspondence to the RO, the 
Veteran reported that his hearing loss was not due solely to 
exposure to the live artillery fire.  Rather, the Veteran 
reported that he developed a severe head cold that persisted for 
several days.  During that time, he was on detail which included 
air lifts up to three times per day.  During that time period, 
his ears were severely clogged and plugged, and remained so for 
several days after the detail ended.  The Veteran noticed a 
decrease in his hearing at that time.  

These assertions raise the possibility that the Veteran's hearing 
loss may be due to a combination of factors that include in-
service noise exposure, as well as some other type of damage 
caused by air pressure at a time when the Veteran was 
experiencing an upper respiratory infection.  As this is a 
medical question, not capable of lay observation, it should be 
addressed by the VA examiner.  

The February 2010 VA examination notes that Distortion Product 
Otoacoustic Emissions (DPOAE) were absent or diminished for each 
ear; however, no explanation accompanied that notation.  Given 
the Veteran's recent statements regarding the in-service head 
cold and clogged ears for several days, an explanation as to the 
significance of the DPOAE result is requested.  

In light of the foregoing, the matter must be remanded to the RO 
to schedule the Veteran for another VA examination to determine 
the likely etiology of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiological examination to include ear 
disease as provided by VBA Training Letter 
No. 09-05 (Aug. 5, 2009) to ascertain the 
current nature, severity, and likely 
etiology of his bilateral hearing loss.  
The examiner must be provided with the 
claims folder, to include a copy of this 
remand, for review in conjunction with the 
examination.  The examiner must first 
determine, based on all testing deemed 
necessary, whether the Veteran currently 
has hearing loss that meets VA criteria for 
consideration as a disability.  See 38 
C.F.R. § 3.385.  Then, following a review 
of the relevant medical evidence in the 
claims file, the medical history, the lay 
history of chronicity and continuity of 
symptoms of hearing loss and tinnitus since 
service (including that set forth above), 
and the results of clinical evaluation and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is at 
least as likely as not (50 percent or more 
likelihood) that any current hearing loss 
is causally related to the Veteran's active 
duty, including exposure to hazardous noise 
during that service, or whether it is at 
least as likely as not that any current 
hearing loss is due to disease or injury to 
the ears suffered during service as a 
result of air pressure from frequent air 
travel at a time when the Veteran was 
suffering from a severe head cold; or,  
whether an alternative etiology is more 
likely.  An explanation as to the 
significance, if any, of the DPOAE is 
requested.  

Because the Veteran is competent to report 
the onset of diminished hearing acuity in 
service, as this requires only personal 
knowledge, not medical expertise, as it 
comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of his hearing loss having 
first manifested during his period of 
active service in determining whether his 
current hearing loss is related to active 
service.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (an examination was inadequate 
where the examiner did not comment on the 
veteran's report of in-service injury and 
instead relied on the absence of 

evidence in the veteran's service medical 
records to provide a negative opinion).  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. In this regard, the examiner 
should opine, if possible, as to 
whether the Veteran's particular 
hearing loss and/or tinnitus is 
typically noise-induced or age-related.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate and explain why.  
The examination reports and opinions should 
follow the format outlined in the Handbook 
of Standard Procedures and Best Practices 
for Audiology Compensation and Pension 
Examinations.

2. Then, readjudicate the Veteran's claim 
for service connection for hearing loss.  
If the benefit sought on appeal remains 
denied, provide the Veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


